—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered May 31, 1996, convicting him of criminal possession of stolen property in the third degree, illegal possession of a vehicle identification number (three counts), and unauthorized use of a vehicle in the third degree, after , a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that law enforcement officials failed to fully comply with Penal Law § 450.10 (4) (c), which allows for the return of an allegedly stolen vehicle to its registered owner without prior notice to the defendant. Before the vehicle may be returned, certain evidentiary photographs specified by the statute are to be taken of the vehicle. The defendant contends that he was prejudiced by the failure of the law enforcement officials to strictly comply with the statute, as not every item indicated by the statute was photographed.
While there was, in fact, a failure to strictly comply with the statute, the noncompliance did not prejudice the defendant. Moreover, there has been no showing that the statutory violation was intentional or in bad faith. Therefore, reversal is not warranted (see, People v Watkins, 239 AD2d 448; People v Siriani, 216 AD2d 595, 596; People v Dent, 183 AD2d 723, 724; People v Byron, 171 AD2d 802). Bracken, J. P., O’Brien, Krausman and McGinity, JJ., concur.